Per Curiam,
The policy sued on in this case was not founded upon a written application. What transpired when the insurance was applied for and what representations, if any, were made to obtain it, could only be determined from the testimony. This was somewhat conflicting. Its credibility and value were for the jury. They have found that the defendant’s agent was not imposed upon, and that no false representations were made to him.
The assignments of error, from the fourth to the ninth inclusive, relate to the failure of the plaintiff to communicate to the company or its agent at the time the policy was applied for, his belief that an attempt had been made by unknown parties to set fire to his house, and his fear that the attempt might be repeated and his house burned. The appellant contends that upon the plaintiff’s statement that he had entertained such belief and fear he was self-convicted of the concealment of a fact important to the risk, and for this reason could not recover. This position as it is stated is correct. The difficulty with its application in this case grows out of the subsequent explanation attempted by the plaintiff. Whether this was a reason*472able explanation and a truthful one was for the jury. It was submitted to them fairly, and they have found it to be reasonable and credible. In other words, they have found that when the policy was obtained he did not believe and had no reason to believe that an attempt to burn his house had been made. Whether the jury was justified in this finding was for the court below to determine on a motion for a new trial.
The judgment is affirmed.